@

ND. US_TS_UUUBS_ER

 

IN THE SIXTH DISTRIET
EUURT DF APPEALS DF TEXAS

 

RECEVED|N
TheCoudoprpems
Sixth, Dis'trlct

APR 2 0 2015 _
BILLv MAX CDLLINS

Texarkana,Texas '\ § `- VS
Debra Autrey, Clerk

THE-STATE UF TEXAB

Appealed frbm'the Euunty Buuri cf Hopkins

Trial_COurt Cause NU..EEZQC

l

FH_ED |N

The COU'T Of Appea|s

Sixth District
'APR 2 3 2015

Te"‘ark@na-, Texas

§b?a K.. Au‘tr‘ey, Cz@rk

 

APPELLANTS BRIEP

 

gfd-Se, Billth x Dullins
TDEJ*1BBABA9
Terrell/R§ ` w
1300 FM 655
Rusharon, TX 77553

URAL ARGUMENT REQUESTED.

IDENTITIES UF PARTIES AND CUUNSEL

 

APPELLANT: BILLY MAX BULLINS
' PrO-Se
APPELLEE: THE STATE'UF TEXAS
Appéllant and Trial Eounsel: Nune of Recurd at this time
Trial Judge: JOe-Pogue, Deceaaed

Bhris @rumn/Rnbert Newsome

Presiding ever 11.09 H.E.

 

TABLE UF EUNTENTS

ldéntity of Parties and Counsel
Table of Contents

Index of Authorities

Eases

Statemerrt Regarding Dral Argument
Statement of the Ease and Jurisdiction
ISSueS Presented

-Statement uf Facts

Summary of Argument

Argument

Prayer for Relief

Eertificate ofonmpliance

Certificate of Service

(i)

(ii)

(iii)

(iiii)

Pg. 2,5,11

Pg.'1,2 Exhibit A

Pg. h

Pg. 5, 6, 7, B, 9,1 U

P-g. 11,'~,12,13

`Pg.12
Pg. 14
Pg. 15
Pg. 15

INDEX UF AUTHDRITIES

 

11.U9 Relief Denied/Copy of-Application 1X - 7X
T.R.A.P. 25.2(3)(2), 25.2(d) 1

T.R.C. 2B(a)(b) Recusal of Judge 5
V.A.C.C.P. Art.hh.UZ, hZ.U1 ` EXhibit E

c.c.P. Art.[1.15] 5629-0, [45.35] 14013,
[32.01] 7907, [21.02] 5629-: -.cT.971u703 2;5

E.J.S. 231-230 Mistrial/Hung Jury/no verdict 1995 . 5,6
#1h1DB Dismissed without consent or manifest
neccissity Judges convenince

E.J.S. 208 ’14018 2nd setting on dockett abandon . 5,6,7
30 days after first trial...aquittal should
have been entered on record

G.;IPS.' 2UB Douhle Jepardy 1997 Brd attempt 5,6,7
14108, Nem Judge and Jury. ' '

5th, 6th and 14th Amendments ' 7
EXHIBIT§ A - Affidavit

B - Letter of Intent

E - 42.01

D - Faretta v. Ealifarnia 422 U.S

906 (1975)
E - Request for Documents (nut dmcourtfile)

Point 3 A.B.B. and D.

DDEUMENTS Judgement and 5entence xx
Criminal Dockett xxx

Alleged waivers 1A, 2A, BA, hA

Ex

Ex

Ex

Ex

Ex

Parte

Parte

Parte

Parte

Parte

Parte

Parte

No

EASES

Brusley 548 S.Uq2d

Johnson 561 S.w.2d Bh1

.Huffman 9 syw.zd

Tarahgo 165 5.w.3d
Harrington 310 S.M.Bd
Btanford 571 S.M.Zd

Chavez 213 S.U.Ed 323

evidence violates due process of 14U1Amendment

Ex?Earte Countryman 1BU 5.m.3d

Thornton V. State (Er¢ app. 1979) 576 S.M§Zd AD7

Tyra v. state 543 s.w.zd 912 (Tex,`cr. App. 1977)

\\¢`

\\\‘

 

,CAUSE NO. 5629-€

BILLY MAX CQLLINS, PRO SE ' . 6TH COURT OF APPEALS

§
V_ \- ` § TEXARKANA, TEXAS
. v § ,
STATE OF TEXAS §

MOTION OF APPEAL

Now Comes Pro Se Defendant in cause 5629-€ seeking Relief in this Appealable

11.09 misdemeanor from Hopkins County Court of Law, State of Texas-
JURlSDICTION q z

6th Court of Appeals has jurisdiction in accordance with ll.09 Vernons Texas

Statutes Ann. [121] [169] [159]-

Ex parte Crosley/ 548 S.W.2d 409 (Cr. App- 1977) Habeas Key 814; Where
trial Judge (Robert Newsome) issues writ of habeas corpus attacking validity of a
misdemeanor conviction; but denies the relief requested, petitioner has a right to

appeal order denying the requested relief-

EX parte Johnson7 561 S W. 2d 841 (Cr.~App. 1978); Ex parte Huffman, 9 S W.
3d 302 (App. 4 Dist 1999); xp§rte Tarango, 165 S W. 3d 201, 203 (Tex. App. -
El Paso, no pet.)a See also Texas Rules Of Appellate Procedure, Rule 2512(d)~

'Because a misdemeanor postconviction writ of habeas corpus proceeding is an ,

appealable criminal action_within the meaning of [C.C.P.] Art. 44.02 and the order

 

denying habeas corpus relief is a appealable order within the meaning of [TRAP]
25»2(a))2) we conclude that the'Certification Requirement of Rule 25¢2(d) applies

in this instant appeals

Cause 5629- -C was used to enhance First Felony Illegally, consequently 14018,
9714703, 7907, 8793 all fall behind a illegal conviction that should be voided,
which allows Review of such. Ex parte Harrington, 310 S.W0 3d (Tex0 Crim. App.
2010)~ ` '

 

The above mentioned cases states this Court has the right to mandate all
records relating to above issues. Especially Bill of Review, May 08, 2008 Robert
Newsome where I was told in open court I could not introduce the law as evidence.

Cause number 14018 under then sitting 8th District Judge Newsome. Alleged to
be County Judge in this ll.09 Application.

lI, BILLY MAX COLLINS, Defendant/Appellant would plead to Justice's Honorable

Carter as well as the Honorable Morriss, C.J., and Moseley, JJ.

\`\\\\ Under unpublished appeal in 06-13~00214-CR at page 7 L4,5] Court in Flowersf
220 S.W¢ 3d,.Flowers states clearly you must have more than a name. Unpublished
opinion Carry v..State No. 05-96-01681-CR- 1999 speaks of Cause Numbers verses
No Thumbprint. In 5629+€ there is no Cause_Number of papers allegedly signed by
defendant- l

Page 8 stated [Defense Counsel]: No, there is not, Your Honor. My client
asserts that prior convictions are unlawful and illegal.

This Great Court has authority to Review all issues of claim.

Defendant asserts by the record itself in alleged waivers, no cause number on
any of these documents. If in fact defendant did sign these it was not clearly and
intelligently done, nor was it done by advise of counsel violation of 5th, 6th and

14th Amendment.

Document 3A under Defendant-.-- after having consulted with defendant's

attorney to defendant's satisfaction..-
Defendant asserts by the States on alleged waiver, I had no counsel.

Clearly I was not represented- Clearly as I said, I paid fine to John Perry,
then County D.Ar and was never in open court at anytime. Blank piece of paper
with only cause number on it and filestamped no signature of authority is Obviously

a cover up for miscarriage of justice.
Defendant asserts a 'Live Evidentiary Hearing' is a"must" to find the truth.

It is apparent by the record that my Affidavit should in all rights be held

as true and correct;

It is also apparent that not only did I not know what was going on, neither
did the Court.’

ll.09 at page 2 - ii) Voidable Judgment, irregular or erroneous; "clearly

both issues exist"6

iii) Void Judgment....
The validity of which may be asserted by any party whose rights are affected

at anytime and any place, whether directly or collaterally.

CAUSE NO. 5629-€
STATEMENT OF ISSUES

EQINT_l~

Affidavit sent to County Judge Chris Brown of Hopkins County Court on 9/8/2014
was disregarded as to receit of filing date at that time. Copy of advisement
enclosed. See index.~No counter affidavit having been filed within 30 days

Court has to accept as true and correct.

POINT 2.

A-

Alleged waiver's are not dated nor is there a cause number attached properly,
nor does punishment waived match voidable judgment and sentencing- Could not

have been done in open court at same time.

POINT 3.

Alleged (BAC) of .lO is untrue; no blood or breath test was.ever taken as
Clerk notes clearly states "not in Court file"- See Index for copy of letter

stating such-

Probable Cause Affidavit does not exist as clerk states "not-in Court file". See

\

Index-
No Arrest Report. "Does not exist in Court file"» See Index.

Statement of investigation by Patrica Ann Barr_has to be untrue due to no such

documents "in court file".

].`SSUES OE` LAW

Article 1.15 clearly states Court must have evidence to sustain a plea of

guilty/nolo contendere-

County Court had no such evidence other than False Statements- No proof to

sustain Statement of .lO (BAC).

[Becusal of Judge Newsome Affidavit consist of issues pertaining to Cause
14018 which in 1995 under Judge Lanny Ramsey was a hung juryl Judge Ramsey
dismissed jury without a verdict for his convenience and without consent of the

defendant (Collins)-

GJS 231-230- Article 45-35 at that time 1995 Acquittal should have been entered
in the record and was not- Record shows no manifest necessity jeopardy had attached.
Docket Sheet clearly shows abandonment and Double Jeopardy on 2nd trial date setting
July 30th, 1995 Docket entry of some 30 days from first trial was abandon.

Judge Lanny Ramsey retired from 8th District Court. Robert Newsome, new District
Judge brought defendant to trial some 2% years later in 1997 of February. Double
Jeopardy clearly had attached- C.J-S. 208-

Now comes Robert Newsome, retired District Judge in above Cause 14018 Presiding
b as County Judge which he should have recused himself due to Affidavit and prior
knowledge, he has prejudged defendant so as to continue a cover up of illegal incar-
cerations against Pro Se Defendant Collins. Cuase Number 5629-C was used to enhance
14018 to Felony-

I am Respectfully asking In Gods Name to seek out the truth that is hidden as
well as what has been Falsified and brought by Prosecutors and Judges whom have
abused discretion, engaged in prosecutorial-misconduct, all which has led to a mis-

carriage of justice.

 

If this Court would oversee ami~ !»and retain all issues of the puzzle, it
would be quite clear._}lunsziilsa§§' Then when defendant Collins after illegal indic-
tment of Article 32 Ol., 180 day 2nd term of Court in 7907 was once again lied to

by Ron Ferguson, Court Appointed Attorney,  lets get everyone together and swear on

the Bible then talk0

Under Art. 1,15 clearly states court will not accept plea without evidence

»to support the same alleged. -10 BAC could not be true due to no scientific test

of any kind was documented to -10 BAC- Any stipulation to this was clearly not

voluntary or intelligent-

All waivers could not have been signed in open court or factually if in

open court before any»judqe/ judgment and.sentencing papers would have also been

=signed and thumbprinted-`Just the name of Defendant is legally insufficient to

comply with requisites of complaint- No Probable Cause Affidavit in court file to
\.01

_ - CO¢"\U;C '
susta1n any geai!nsné;an~or plea,

Stringer v State. 241 S W. 3d 52..59 (Tex- Crim- Apo. 2007)» Defendant did

not voluntary and-intelligently waive his rights to cross examination.

Thus all in affidavit must be accepted as true and correct. See Exhibits A,

B, C- and D added. &

Documents stating by the clerk of Hopkins Countv, Exhibit E, handwritten
as to no test for-alleged @lO~BAC. No Probable Cause Affidavit, and no arrest

Report in court file_

ISSUES OF LAW

Cause 5629~€._5th, 6th and 14th Amendments which was used to enhance to
Felony level starting with Cause 14018 Mistrial/Hung Jury 1995, Art- 45 035,

 

Art- 36.33 Discharge without verdict. C.J.S- 231, C.J.S..ZBO.
C.J.S. 208 Double Jeopardy-

Cause 9714703. Texas Law states no felony rendered without indictment. No
indictment in this cause and no evidence of intoxication in Court file. Waiver's
not voluntarily or intelligently and knowingly given. Was admonished and coerced

of illegal acts of time-

7907 2006 Date of offense 10/24/2004 Indictment rendered after 2nd term of
Grand Jury and 180 days with no written order in record to sustain the 3 year

statute of limitations as Texas Law requires- SCQ No-@¢ '

‘E"/\€Qr~£:< Couvt-\~v~,mm\) \zo 51 w.z310 S.W.3d 452 (Tex. Crim, App. 2010) Tex.
Crim- App. Lexis 637. (in all cases originally pled not guilty)

Overview: Applicant told his attorney that the 1986 conviction actually be-

longed to another man who had stolen his drivers license.

Collins in 1990 conviction 5629-C stated to John Perry County D.A- (now
deceased) that he was not guilty. Mr- Perry told Mr- Collins to go ahead and plead

guilty because everyone had a couple of D.W.I's.

Collins was not represented by counsel so any alleged plea that was signed
was not done intelligently or voluntarily by law~ See Ex parte Stanford, 571 S.W.

2d 28 (Cr. App. 1978; Criminal Law Key 641-12- Waiver appears in the record, only

 

a name. Waiver have no Cause Number or Date- Judgment and Sentencing has no`signa-

ture or thumbprinta

FACTS AND CONCLUSION OF LAW

Robert Newsome has prejudged defendant due to having set the Bench in Cause
Number 14018 after Lanny Ramsay dismissed jury without manifest necessity or
defendants consent docket and entry of cause some 30 days later went unanswered

with no written order by the court for such-

Case was abandoned in 1995, then Robert Newsome and completely new jury in

1997 brought defendant to trial again for a 3rd time under 208 Double Jeopardy.

Due to his knowledge of past illegal convictions, he-once again is abusing
his discretion to cover up for his constitents- This Appeals Court now has juris-
diction to request all Court Records pertaining to past illegal convictions, star-
ting with 5629-C; 14018; and 7907 violated Art. 32.01 untimely indictments;

180 days or 2nd term of Court no written order in record to sustain untimely

indictment. He is in Judicial Misconduct, by-not Recusing himself on this issue-

Co\\€\g’€av£e_ uaww%io.o ‘ K
‘3\0 gw_gc\ usi Qvp ;1-@10)
:(\)-Ot\\ Ca§,
\b\/ Covqt R¢QOY"`T€X c

\0

\3

AREUMENT lN ELDSING

Robert Newsome in current review of 11.09, 5629¢0 (EDllins).

Abused court discreation by denying relief sought.

No counter affidavit was filed within 30 days of original

'9-8-2014 clearly this is in the Record, as shows on 0ertificate

of Service and`VerificationH'

Enclosed Affidavit Exhibit A addressed to Ehris Brown
County Judge was returned by the Clerk of County of Hopkins

has been whited out and restamped showing a March 2, 2015 date.

Defendant (001lins) as of April _LZ_J 2015 has still not
received any counter affidavit. Thus Court has tc accept as true
and correct. Note: See Exhibit A Affidavit. Defendant has no
recollection of ever signing alleged waivers, Defendant maintains

l was never before any Judge Pogue or otherwise.

Defendant maintains he paid cash to john Perry and he said
he said he would handle it. Any documents signed were not done

voluntary nor intelligently, if in fact l did sign such.

lt seems apparent to me or anyone else GE§§-IHE§IEEE~that
Defendant would have had no problem signing Judgement and given
a fingerprint if in fact l signed everything else in open court.

l accert miscarrage of justice by Robert Newsome in order to

'cover up Judicial Misconduct.and Violation of Abuse by the Court,

in all proceedings that fall behind this conviction.

il 'l/

EX Parte Harrington, Court of Eriminal Appeals of Texas
310 5.w.3d h52 Tex. Erim. App. Lexis 637

5629-0 Defendant originally told John Perry, "I am not
guilty". See *0verview:... 310 S.M.3d.... Eounsel nevertheless
advised him to plead guilty. le was enhanced to a felony.

ln Defendant's case, DlA. John Perry told defendant "plea
guilty pay the fine, everybody has a couple of le's".
Defendant responded "I am not guilty."
John Perry said."he would handle it".
l paid him 200 plus dollars in cash. l was never in open court,
I have no recollection to signing all the alleged documents. If
in fact l was in open court then why would no signature or thumb
print been on Judgement and Sentencing which does not match Court

dockett???

\l'

'»»- .

Defendant accerts his right as an American Eitizen and a
SOn of the South. That a live evidentary hearing before the 3
Justices of 6tH Court of Appeals be held to put the puzzle togeth
her facts that have been hidden brought to the table. Defendant

has a right to cross examine all previous 0fficers of the Court.

Respectfully l close for now.

silly Ma>©1£\>€@: C\.e/\f\V»-€'-c

Respectfully aubmitted,

~ \
oate; Aprll 05 , 2015 §§M%WC@~Q.QW

1300 FM 655
Roeharon, TX 77583

*quo/}j“¢/co/ q,Y OJP`

"`eL//W”' ”

ADMENDMENT T0 REQUEST
Additional-lnformation

This is an Adendment to request additional information in
relation to enclosed copy of Affidavit sent to Judge Brown, not
being filed as requested, no Return Receipt having been received
on this. I am enclosing another "copy" of Affidavit and hereby
request information to the first filing. First Filing sent on or

about Septssber Bth, 2014}

lt has been well over 30 days since this Affidavit of Facts
Exhibit A was sent to Judge Brown to be filed. Judge Brown should
have rendered this filing to Elerk of Court and to Proeecutor

Dusty Hyde Rabe, County Attorney.

 

 

ssi Waail
silly Max collins issaeaa

CT Terrell Unit
1300 FM 655
Rosharon, TX 77583

i\)Gt`e,XO\S C>§ C‘QY§\ ie, 210\5' i\)o

,‘QQQ\ c\o W`S OLY\/\e.-v\¢&‘aé @\Q_%v\e§i`
:c)r ';\d"’\_% M, .§§(\w\,@/.

 

 

 

 

 

statser> ~ -\u@:vs:\s

  

CAUSE NO: 5629€ '

FIgLEF
HoPmNSF 00 0’?8§§00;;0

BILLY'MAX coLr.INs § couN'rY collar TEXAS
PRo_se § 3315 888 ZD
v. `§ HoPKINs cousin 5888 mfg D} “LI
a or TExAs § CUU'*TY Hiig??i" uncontested for 30 days or more) Aleo cone¢der
Federal Case of Group v. Finletter, 108 F. Sopp. 327; which clearly
states "(all?gations in an affidavit in support of motion must be:
considered as true in absence of counter aff idavit.")`

Collins would state the following information to bertrue and correct.
on March 16, 1990 Date of Misd. DWI Cause # 5629€ v x n vi

Collins had no attorney nor did I sign a waiver too such Paid the

1

fine to the County District Attorney John PErry.

Mr. Perry stated to me " Billy Max just pay the fine" everyone has

a couple of D.w.I.'s but " iam not guilty" Mr. Perry said "it would

l.

1
,».

be easier that he would handle it" I believe I set in jail on 2 different
weekends plus the fine I paid. This void conviction was used in
indictment on cause no. 14018 In Aug. 1994 after being reinstated by
parole on a DWI charge. Stating a lack of eitdence to intoxication.

Linda Hammonds was the parole officer and Danny Hobbs was the hearing
officer. Robert Artis was the Attorney and Frank Long was the D.A. at

the time.

Reinatatement of parole was not put before the Gran Jury as it
should have been. There`uould have been no return of an indictment had
this critical document been entered as it should have been. Should be
able to check the minutes as to truthfnf this issue. Reinstatement due
to lack of evidence of intoxication by pacolef?!£@ueby the use of a void‘
conviction # 5629C under the 6th Amendment right to counsel. A void
conviction used to enhance a new charge is also void # 14018. Is also
void or voidable by law. l

Reinstatement hearing is on mitroflim in TDCJ Archives which I
have not been able to obtain either in prison or cut. If any doubt to
this Statement about being reinstated for lack of evidence arises the
court should be able to retain these records where I could not Collins)

Cause # 5629€ has only a name same as mine any alleged Dlea was not
given freely and voluntaryly absent any waiver orreepresentation or
proof of such no attorney makes # 5629€ a void conviction under the
6th Amendment. See Flowers¢ 220 S.w.Zd at 925 " cl§arly we must not
depend on only a name and birth date " # 5629€ has ndly a name. By
"the law hhis cause should be rendered void and the Judgement Issued
Stating such. If no counter Affidavit is filed within 30 days. This

document becomes true and correct.

Respectfully Submitted
silly wax collins #`1384849

CBRTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing Affidavit
and memorandum of law appended hereto has been sent this
1day‘of cy-g¢jg 2014. By regular United States Mail with
dsufficient postage affixed to insure delivery there of to the office

of the Prosecutating Attorney

\VERIFICATION

Being First Sworn, Verifies that the facts stated in the foregoing
Af£idavit and the accompanying Memorandum of Law are true and correct

to the best of my Knowledge and Belief.

Excuted On: ;?- ¢§?:;4/§&
submitted BY: 5%% w

Billy Max Collins # 1884849
C.T.Terrell Unit 1300 F.M. 6555
Rosharon¢ Tx 77583

a - zz-\ a

\;~§ c>Y\Q\i‘CA\‘-¢;\\\e;.._ 51:_45\ '\f` c 53 »€x\lj Q“r~ Y\CD fe__*\vw\rc’ulc~o_§; GCa_\_e f§"\ ~»;…e-\
\ "‘ 'C> we C~:)L 1311/mg ;:'_é_, `-_\',/
~d:`\. (;"~.
{;»-a !`= f \6:"`\ `{{`.! n *

 

 

f l "..~ `.
_ ’\`\ izij ‘~»a q>\.»\ (3 ;, 534 -
3 ja 7 8,_...._8_
4"‘.( .J`/\z l { \`.`3\./\ \ `€ h 37 rdi 3 53

 

z 64 :J\'C»d€"’x"€;>" §4-@\1_ \(`G;¥'Q.Y’r\ M;¥§\`¢;__Q @4"~\_

 

  

(Q\QQ,.»_€: 4

 

 

(}_}JL@WN QM_/W) 5’1;9,@_@£, 7 ____ _

 

ART_‘ 42-01 ‘ § \{§O.// Q/ _ Noced 8~2-14
_ ‘~'j`/ W_i_

Where there were no notations or entries among papers of case
or on the docket sheet indicting that petitioner waived counsel
or was represented by counsel, printed form of judgement stated
that Petitioner was represedned by counsel but in space provided
no name of counsel appeared, and district Judge, ¢oc' %O'NB’ %e,§ar»€, )q&§/\~o C`(\g~ ‘A`O~/ ,_\&‘
Billy Max Collins. 0 f S$”_”' Wm…_

1300 F.M. 655 ' \,QCLS’ 3\__ T,\/ 136& ®Qi_

Rosharon, TX 75583 _
@J“"{ ®»LA/@»c, 93ch ar
®/A“Q/YQ/( \>(N”'§Z@a

worth.

 

E.`XHIBIT D. \W/
FARETTA INQUIRY
FARETTA V. CALIFORNIA( 422 U.S- 806(1975)

Holding”fhe Sixth Amendment as made applicable to the States by the
Fourteedfh guarntees that a defendant...
... in a State Criminal trial has an independent constitutional right
of self-representation and that he may proceed to defend himself without
counsel when he voluntary and inielligenUly elects to do so; and in
§his case the State Court erred in forcing a petitioner against his
will to accept a State- appointed Public Defender and in denying his
request to conduct his own defense.

Rebuttal," Defendant was not given The choice of counsel“.-.
When defendant demands of self-representation, the Court should first
establish that the defendant has the present mental capacity to make an

intelligent waiver. This would be similar to the inquiry shguld_be`mad§_

when accepjing a plea'in lieu of a iury trial.

 

For examplel inquiry should be made regarding ihe defendants agel
educationi ability to read and write, influence of drugs or alcoholl and
whether the defendant has ever been adjudicated incompetent or is curre-
ntly suffering from any mental disability.

The Defendant should be asked questions similiar'to the following:

l. Have you ever studied law?

2. Have you ever represented yourself in a criminal action?

3§ DO you understand the charge(s) against you?

~4. Ar§ you aware of the maximum penalty for each charge?

5. Are you familar with the exact legal elements for each charge?

6. Do you realize that if you are found gudlty of more than~One of these
crimes, this may result in an Qrder that the sentence be served
consecatively that is: one after another?

7. Do you realize that if you represent yourself you are on your own
as the Judge I cannot tell you how you should try your case or even
advise you as to how to try your case? b

l.

gub@/.

without a "Judgement" trial court is not authorized to
sentence a defendant. Thornton v. State (Br. Appl 1979) 576

S.M.Zd &57.

A judgement and sentence are not the same thing. See Art.

42.01 end AZ.UZ J.A.C.E.P.

A sentence is the order of the court in Felony and certain
misdemeanor cases pronouncing the Judgement and ordering the same

to execute. See Art. h2.02 supra

without a Judgement the trial court is not authorized
to sentence a defendant. See Tyra v. State 505 S.M.Zd 912 (Tex

Er. App. 1977)

.‘1 T~ ¥;;%`&\:idytz §E:_
' cum _

, 2015

 

County Elerk, Debbie Shirley
Courthouse Annex

125 Jefferson St., Ste. E
suipher springs, TX 75#82

Re: Request of documents in 5629E`

1) Judgement Sheet

2) Dockett Sheet; any alleged waivers allegedly signed
by Defendant, Billy Max Collins

5) Also asking for Breath and/or Blood Test Documentat-
ion which alleged to show a 0.10 UAE)Blood Alcohol
Content. l

Q) Probable Cause Affidavit, and

5) Arrest Report§ '

Needed for Fro se filing of 11.05-11.09 Habeaus corpus.

Dear Ms. Shirley,

I need to readdress recent request for documentation of

Cause 56298, before the Honorable Judge Pogue, Merch 16, 1990.

Ms. Smith was very prompt and effecient on the first request,

which I received. But, added information is needed.

Along.with same information being sent a second time, I‘m
requesting, if possible, two copies of each document as follows:
1)Judgement Sheet
2)Dockett Sheet -
B)Alleged waivers 76%%£ j Lb%zé%- L¥zp
Q)Probable Cause Affidavit LML/CMQ Z§

5) Test Resulte from Blood or brea@qtest to alleged 0.10

(BAE). If this test was completed documents /shoul
Appear in the Record. bnx%z%,¢¢Lj CZ)M `5‘

_1_

6) Arrast Report. M&LM/ 60ij

Please advise on the cost of these issues so I can forward
funds to pay for, and please expidite as soon as is convient, if

enclosed amount is not enough.

Respectfully submitted,
\ :;g\
Billy'Max Collins 18848#9

Terrell Unit F' '
1300 FMH655
Rosharon, TX 77583

Note: Last account-was $18.00 for Certified`Copies. Please make
copies as is and send to me. I have enclosed $30.90 which should
cover cost. If not, please send O)set and let me know additional.

cost for additional copies requested.

c iv

~o

IN THE COUNTY COURT OF HOPKINS COUNTY, TEXAS

 

 

»_'\_"y_ee‘ieiiate§*E-!\_’“T._ieei
Q§ THE sTATE or arms 1 IN THE couNTY couRT
err . y
' ~¢.j: v t . or
_‘.C
c__., BILL¥ MAX corpus v l HOPKINS couNT~\’, TBxAs
§§ ON this the Z{g_ day of . __ _. 1990, this cause being

909

called for trial, came the Hopkins County Attorney for the State of Texas, and came
the Defendant in person having knowingly and intelligently waived the right for
counsel/and his attorney; thereupon the County Attorney announced ready for trial,
and the Defendant, having been duly arraigned. pleaded GUILTY\NOLO CONTENDERE to the
information thereupon the defendant was admonished by the court of the consequences
of said plea including the minimum and maximum punishment, and the said defendant
persisted in pleading guilty; and it plainly appearing to the court that the said
defendant is sane and that he is not influenced in making said plea by any
consideration of fear, or by a persuasion or delusive hope of pardon prompting him
to confess his guilt, the said plea is by the court received and now entered of
record in the minutes of the court as the plea herein of said defendant; thereupon
the defendant, (his counsel) and the County Attorney announced in open court that.
they, and eachiUT’YEEE-E§?EEH in writing'f€_waiv§'a jury-ih'this cad§€ and“f€_§ibmit

is cause to the court, and“fh§“court‘h§?ihg consented to the waiver of a jury
herein, and the court, after having heard in the information read, the defendant's
pleas thereto, and after having heard all the evidence for the state and the

defenda t of counsel is of the opinion and so finds, that the
e endant is guilty`as con essed by him of the offense of Driving While Intoxicated

which occurred on 22nd day of November, 1989.

IT IS THERBFORE CONSIDERED. ORDERED AND ADJUDGED, that the Defendant is
guilty of Driving While Intoxicated, as charged in the information herein, and as

confessed by him in his plea of GUILTY\NOLO CONTENDERE herein made, and the court
having heard evidence on the question of punishment and argument of counsel thereon
fixed the punishment by confinement in the Hopkins County Jail for 15 days and by a
fine of sass=oo.§oo.°‘/’ '

And the defendant being asked by the Court if sufficient reason existed
by the sentence of this Court should not be pronounced. failed to give such reason;
whereupon the dpurt proceeded, in the presence of the defendant (and his attorney),

tH_ p@iou;nce seiLn:tence as follows: \_,--~"
eli .'='.~ WEZ “\ ` .
g§»- alarm 1 THE oRDER or THIs couRT that the said defendant BILLY MAX coLLINs,
ad big be§gjadj dged guilty of the offense of Driving While Intoxicated, he, and is
_bplseufgnced to confinement in the Hopkins County Jail for a term of 15 days and
EZES §§ :_E§ }/L/¢? ;;2§?/4¢§ZI7€4§/’¢1_r
53‘-9` f 31 ‘.
:£§E c° ~‘ \ `
u-o» §§ '” §
53 m

~~ \ai ' .T Q\\;s amusel>
OP k _Qm$.v\ De-Pend¢n"/`$
[ (

§__¥ §`/\._Oew\ Q@oc\y'v` :X,\_\\océ co
oc&le@\~¢\w~g w\\@_l` {S \-\:s NM`-z

X’_‘

00

LESEY
stead

ORD
C. lE`/’~ D.

a et
§§guniv
PM h

N
mo na re

‘.

HLE
"OPK

'»\

O.ao & `
TO pa\'

a fine of $-'FYOTOO'.
and recovel

The Court. further orders that the State of Te_.\as do have
of the said defendant the amounl of the fine and all costs in this
proceeding incurred for which let execution issue.

 

ENTERBD: _}_(_Q_ day of z [IQHQ?}_____ 1.990
W`GJZjZZ£:;LL» \
PRESI/>ING J\JDGF;/
LEFT INDEX z RIGHT 1NI)Ex

./ §§

Wa /’P/'” 5

vr.=E'-“\JT"'

,'\T l
\}“ \'
§SS.
' `£d

‘é§
§

`\/

C\i'xx

CG"

l

X>€

 

¢|¢Uw\r>

§

y po¢

 

 

 

f c
cases .hE:oo n§¥lnmw

 

 

 

 

 
 

.®$ space w . dea .:.fi ~

 

 

...2_ PEBEPE N § §8 s §§ as

 

§§ oou§v=vn md § $Ha~\ 3a co d.»d:.u ncaa 332
wm . ,

 

13 dd .mmvmso ¢>o...

 

ala 5a w .E.. ::..+

 

 

:..a ~Eiaww¢ ad ab §§an 3a vo$dn .oon.§o 33 gen head 2d

§ s mo

 

.vnaee$oc 29 duggan hanna .Y.Bao aaa § §§ 33 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.OZ

 

33 ._o> ||}||1|||»|. 35 _2> »»o 532
mwmmwz:>> wm:OOmszmc¢O
seem S:EE wn>> 235 _o 240
/N\nl\v v Q“. E:.£_S .
wong _ ._o> .~P d
§§ a.

©G \ nw 23 w€

 

` _ ' 5 my
_________ < >' g
§§ 3 ':a'§ §
23>; := uJu1 x County1%udge, Hopkin;7County, Texas
u_| °-» _.l._l
_qzzz ------ e> -------------------------------------------------------------------------
§§ §§ );?; ~ wAIVER E RIGHT I_Q APPEAL
u-LJ ct _`§: . _
copy §§ §C§§ES OW the Defendant in this cause, joined by defendant's attorney,

andj§za§gs €Eat af er punishment has been assessed and sentence imposed in this
caE§@_dq§§ndEnt un_erstands that defendant has the right to appeal; and that if

defe§§ant desires Eo appeal and is indigent, an attorney will be appointed to

represent defendant on appeal at no cost to defendant. The Defendant now, in open
Cou{t, waives and gives up the right to appeal in this case.

, ) . §
¢/\%f ‘€0`§§3 dog O`AUOQQ` ;‘FOVV\
\N\.\-( QQQ.,LV\B'Q,\ m : V\.`Q/'~J`Lr` \J\O\éq
T@\V\v\\~( recess
a ` ©é \\Tt~_ Z.`_ 4 DEFENI)ANT

53>< 35 eJ>c 25 ~

°“E: vaca

CD uJ

o * =S Lx.\_,

er °~ »»

mg w ‘[_'.,» § ATTORNEY ron DEFBWNT`.,./

m -`r~ =

B‘£ § 3 \ C)q sL

-_-J.;z == 520 M
§ §

\ .

 

couN ATToRNEY "’
HOPK S

COUNTY , TEXAS

/%aa¢ /w /@C@/%aa/>‘/M M`
§/7 md%e/{§ Q //5'7¢:¢/ ¢,//

gsw saa/§ Weads

___,______,,

 

ee-